By the Court,

Lewis, J. alone.
If the voyage were to have ended at the port of Charleston, and the vessel there to be at the disposal of the master, I should have no doubt (according to the Spanish authorities) that the master would *59have been entitled to one moiety of the freight agreed upon ; but where a vessel is chartered to go from one port to another, and back with a return cargo upon a distinct freight for the outward and homeward voyage, and the voyage be broken, the shipper is accountable for one moiety only as regards the outward voyage. The amount of freight agreed upon for the outward and homeward voyage, was an entire sum, and the only difficulty is in ascertaining the amount of the outward voyage.
Had the shipped in this instance, chartered the vessel only to the port of Charleston, there to be delivered to the master, it is presumable, he would not have undertaken to give more than half the sum here agreed upon for the whole voyage; and the voyage being broken, the master then would be entitled to only one moiety of that sum. The vessel not being employed in the homeward voyage, nor the master deprived of the use of her, I consider the law does not contemplate that the master should be entitled to the amount of freight for the whole voyage. And there seems to be no other standard for ascertaining the moiety of the outward voyage, than by allowing one fourth part of the freight agreed upon for the whole voyage, which is accordingly adjudged and decreed to the plaintiff.